Citation Nr: 0328355	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from December 1958 to November 
1962.  His DD Form 214 lists his military occupational 
specialty as field medical service technician.  He also 
participated in a reserve program.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran was notified of a scheduled hearing, by letter 
dated in October 1999.  He failed to report for the scheduled 
hearing in November 1999.  There having been no good cause 
shown for his failure to report, the hearing request is 
considered withdrawn.  38 C.F.R. § 20.704 (2002).  

This case has previously come before the Board.  In November 
2000, the Board remanded the matter to the RO for additional 
development.  The case has been returned to the Board for 
further appellate review.


FINDING OF FACT

PTSD was not manifest in service and is not attributable to 
service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131; (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for a diagnosis of PTSD.  
The November 1958 service entrance examination report shows 
that his psychiatric state was normal.  His neuropsychiatric 
stated was assigned a profile of "1."  In December 1958, 
his neuropsychiatric state was assigned a profile of "2."  
An August 1959 record of treatment notes the veteran's 
complaint of nervous tension.  The diagnosis was anxiety 
state.  The separation examination report, dated in November 
1962, shows that his psychiatric state was normal.  His 
neuropsychiatric state was assigned a profile of "1."  

A private record of treatment, dated in March 1997, notes 
that he underwent psychiatric treatment in January 1997.  
Diagnoses included major depressive disorder, severe, without 
psychotic features.  

A July 1997 VA outpatient treatment record shows an 
assessment of bipolar disorder, type II.  In November 1997, 
the impression was panic attacks.  In December 1997, the 
diagnosis was anxiety.  In May 1998, the assessments were 
major depression and PTSD.  

On VA examination in March 1998, the veteran stated that he 
had had active service from 1958 to 1965 and had been 
depressed for a number of years.  He reported a history of 
having had to rescue people during service, to include 
cutting out the pieces of individuals from airplanes that had 
crashed.  He stated that in one instance, a brain fell onto 
his hand.  The examiner noted the veteran's report that he 
subsequently began to get depressed.  The relevant assessment 
was major depression, recurrent, severe and chronic.  

In an October 1998 statement in support of the claim, the 
veteran asserted that he had PTSD as a result of service.  He 
related that in about 1960, he had picked up a dead body and 
that when he removed the individual's helmet, there was very 
little of his head left.  

At a personal hearing before a hearing officer at the RO in 
January 1999, the veteran testified that on one occasion 
during service, while on a rescue mission, he reached up in 
to take the pilot's helmet off and his hand went up into his 
skull.  Transcript at 2 (January 1999).  He stated that he 
began having nightmares and night sweats following the 
incident.  Id. at 3.  He related that while he was assigned 
to brig and jail duty, he witnessed several beatings of 
recruits.  Id. at 3.  He testified that as a medic, he was 
able to access the pharmacy and self medicated.  Id.  He 
stated that he had been strapped down to quiet him down on a 
couple of occasions.  Id.  

By letter dated in December 1998, a VA physician stated that 
he had been treating the veteran for PTSD and major 
depression.  The letter notes that the veteran was involved 
in many air sea/rescue missions from 1963 to 1964.  He stated 
that the incident that was the most disturbing to the veteran 
occurred in 1963, when he removed a pilot's body from the 
wreckage of an aircraft.  The physician stated the following:

Although the body was intact, his brain 
collapsed out of the patient's skull as 
soon as the helmet was removed.  The 
brains and blood splattered the patient 
and this incident disturbs him to this 
day.  He was traumatized by the event 
and subsequent exposure to trauma.  He 
began abusing alcohol and other 
medication in an attempt to self-
medicate after this period of time.  

The examiner opined that the veteran suffered from severe 
PTSD that had profoundly impaired his ability to function in 
multiple areas.  



Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2003).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the October 1998 rating decision of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the November 1998 
statement of the case and in the May 1999 supplemental 
statement of the case.  The Board concludes that the 
discussions in the rating decision and in the statement and 
supplemental statement of the case informed him of the 
information and evidence needed to substantiate the claim.  
In the November 2000 Board Remand, the veteran was invited to 
submit additional evidence.  In June 2002, he was advised of 
the evidence he needed to submit to substantiate his claim, 
VA's duty to notify him about his claim, VA's duty to assist 
in obtaining evidence for his claim, what the evidence must 
show to substantiate his claim, what information or evidence 
was needed from him, what he could do to help with his claim, 
and what VA had done to help with his claim.  In addition, by 
letter dated in November 1999, he was advised of the 
procedures by which to submit additional evidence in support 
of his claim.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not responded to requests for 
information.  He has not identified any available unobtained 
evidence that might aid his claim.  He was afforded an 
opportunity to present evidence and argument in support of 
his claim, and failed to appear for the hearing.  If the 
veteran chooses to make his whereabouts unknown while at the 
same time pursuing a claim for VA benefits, that is his 
choice and he must bear any adverse consequences of such 
action.  What is clear is that VA has made a thorough and 
concerted effort to assist the veteran in the development and 
adjudication of his claim.  Further action without assistance 
from the veteran constitutes a waste of limited government 
resources.  See e.g. Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

Analysis

In this case, the record establishes a current diagnosis of 
PTSD based on the veteran's report of experiences during 
service, to include having had a person's brains and blood 
splatter on him during a rescue mission.  Therefore, the 
claim for service connection for PTSD in this appeal must be 
decided based upon the question of whether the in-service 
stressor reported by the veteran and relied upon by the 
competent medical professional diagnosing PTSD occurred, as 
substantiated by credible supporting evidence.  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.  
The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the appellant was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304 
(2002).  In other words, an appellant's bare assertions that 
he "engaged in combat with the enemy" are not sufficient, 
by themselves, to establish this fact.  If the determination 
of combat status is affirmative, then (and only then), a 
second step requires that the appellant's lay testimony 
regarding claimed stressor must be accepted as conclusive as 
to their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
appellant's testimony is found to be "satisfactory," e.g., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Zarycki at 98 
(emphasis added).

In the instant case, there has been no assertion of combat.  
Thus, he is not entitled to the provisions of 38 U.S.C.A. § 
1154(b) (West 2002); § 3.304(f).  

The record contains medical evidence showing that the veteran 
has been diagnosed with PTSD.  As discussed above, however, 
service connection for PTSD also requires a link between 
current symptoms and an in-service stressor and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore, adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of credible 
supporting evidence of a stressor is a matter solely within 
the province of adjudicatory personnel.  That is the issue 
addressed herein.  

The veteran has reported exposure to trauma.  The specific 
stressor upon which the t December 1998 VA examiner diagnosed 
PTSD, was the veteran's report of having had a pilot's brains 
and blood splattered on him during a rescue operation in 
1963.  The Board notes that in an October 1998, he stated 
that the incident occurred in 1960.  Regardless, the veteran 
did not identify specific facts such as the name of the 
individual or a specific date on which the alleged incident 
took place.  He has not identified the unit he was with when 
the event happened.  Since he was not on active duty in 1963, 
such information is critical.  The Board notes that the VA 
made repeated requests for the veteran to provide specific 
information that would allow for a meaningful search in an 
attempt to verify the stressor.  The veteran did not respond.  

The veteran has not submitted, and no official agency has 
provided, evidence of the veteran having been exposed to 
trauma, to include having had brains and blood splattered on 
him during a rescue operation.  Absent specific information, 
such as dates, times, and names, this account is too vague to 
be verified.  There is no other credible supporting evidence 
of this stressor.  

Here the Board again emphasizes efforts made by RO personnel 
to obtain records that may corroborate his report of an 
incident.  The Board notes that correspondence sent to the 
veteran's last address of record has been returned as 
undeliverable.  It is the veteran's responsibility to keep VA 
informed of his current mailing address.  The RO has been 
unsuccessful in obtaining information relevant to the claimed 
stressor upon which the diagnosis of PTSD is based.  The 
veteran himself has offered his own statements and testimony 
in support of the alleged stressful event, to include 
notation of such experiences as recorded by medical 
professionals in association with his claim for compensation.  
A noncombat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  The Board also notes that credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396.  

In regard to the other psychiatric diagnoses of record, to 
include depression, there is no competent evidence relating 
any of the diagnoses to service.  The veteran has related his 
claimed disabilities to service.  The veteran is competent to 
report his symptoms; however, he is not a medical 
professional and his statements do not constitute competent 
medical evidence.  Generally, lay persons are not competent 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The Board notes that the veteran was a medic 
during service; however, it is neither claimed nor shown that 
he has training or expertise in diagnosing mental disorders.  
Therefore, his opinion as to the nature and etiology of his 
psychiatric disability does not constitute competent 
evidence.  The Board notes that the December 1998 VA examiner 
related PTSD to service, not major depression.  

In conclusion, the Board has determined that there is no 
credible supporting evidence of the stressor upon which PTSD 
was diagnosed, and no competent evidence relating any other 
psychiatric diagnoses of record to service.  In light of the 
above, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies; the preponderance of the evidence is against the 
claim and the veteran's appeal is denied.  38 C.F.R. § 
3.304(f).

In the event that the veteran makes his whereabouts known and 
expresses a willingness to provide complete information 
related to the claimed in-service stressor, we would invite 
him to file a petition to reopen the claim.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



